Exhibit 10.3

WARRANT

KEYON COMMUNICATIONS HOLDINGS, INC.

No. 1

 

Shares

 

WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.

FOR VALUE RECEIVED, KEYON COMMUNICATIONS HOLDINGS, INC., a Delaware corporation
(the “Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Pacific Time, on the
Expiration Date (as hereinafter defined), to                          , or
registered assigns (the “Holder”), under the terms as hereinafter set forth,
                  fully paid and non-assessable shares of the Company’s common
stock, par value $0.001 per share (the “Warrant Shares”), at a purchase price
equal to the greater of (i) $6.70 per share or (ii) the price per share of
Common Stock sold to investors in any transaction (or series of related
transactions) in which the Company issues shares of its capital stock or
securities convertible into shares of capital stock on or before December 31,
2007 in exchange for aggregate gross proceeds of not less than $5 million (the
“Warrant Price”), pursuant to this warrant (this “Warrant”). The number of
Warrant Shares to be so issued and the Warrant Price are subject to adjustment
in certain events as hereinafter set forth. The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.


1.             EXERCISE OF WARRANT.


(A)           THE HOLDER MAY EXERCISE THIS WARRANT ACCORDING TO ITS TERMS BY
SURRENDERING THIS WARRANT TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION 10,
TOGETHER WITH THE FORM OF EXERCISE ATTACHED HERETO DULY EXECUTED BY THE HOLDER,
ACCOMPANIED BY CASH, CERTIFIED CHECK OR BANK DRAFT IN PAYMENT OF THE WARRANT
PRICE, IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA, FOR THE NUMBER OF
WARRANT SHARES SPECIFIED IN SUCH FORM OF EXERCISE, OR AS OTHERWISE PROVIDED IN
THIS WARRANT, PRIOR TO 5:30 P.M., PACIFIC TIME, ON                      , 2012
(THE “EXPIRATION DATE”).


(B)           IN LIEU OF EXERCISING THIS WARRANT BY PAYMENT OF CASH, THIS
WARRANT MAY ALSO BE EXERCISED AT SUCH TIME BY MEANS OF A “CASHLESS EXERCISE” IN
WHICH THE HOLDER SHALL BE

--------------------------------------------------------------------------------



 


ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER OF WARRANT SHARES EQUAL TO THE
QUOTIENT OBTAINED BY DIVIDING [(A-B) (X)] BY (A), WHERE:

(A) =                  VWAP (as defined below) on the business day immediately
preceding the date of such election;

(B) =                      the Warrant Price of this Warrant, as adjusted; and

(X) =                   the number of Warrant Shares issuable upon exercise of
this Warrant in accordance with the terms of this Warrant by means of a cash
exercise rather than a cashless exercise.

For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market (as defined below), the daily volume
weighted average price of the Common Stock for the ten (10) trading days prior
to such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for the ten (10) trading days prior to such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the average bid price per share of the Common
Stock so reported for the twenty (20) trading days prior to such date; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
in good faith by the Company’s board of directors. For purposes of this Warrant,
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


(C)           THIS WARRANT MAY BE EXERCISED IN WHOLE OR IN PART SO LONG AS ANY
EXERCISE IN PART HEREOF WOULD NOT INVOLVE THE ISSUANCE OF FRACTIONAL SHARES OF
COMMON STOCK.  IF EXERCISED IN PART, THE COMPANY SHALL DELIVER TO THE HOLDER A
NEW WARRANT, IDENTICAL IN FORM, IN THE NAME OF THE HOLDER, EVIDENCING THE RIGHT
TO PURCHASE THE NUMBER OF WARRANT SHARES AS TO WHICH THIS WARRANT HAS NOT BEEN
EXERCISED, WHICH NEW WARRANT SHALL BE SIGNED BY THE CHAIRMAN, CHIEF EXECUTIVE
OFFICER, PRESIDENT OR ANY VICE PRESIDENT OF THE COMPANY.  THE TERM WARRANT AS
USED HEREIN SHALL INCLUDE ANY SUBSEQUENT WARRANT ISSUED AS PROVIDED HEREIN.


(D)           NO FRACTIONAL SHARES OR SCRIP REPRESENTING FRACTIONAL SHARES SHALL
BE ISSUED UPON THE EXERCISE OF THIS WARRANT. THE COMPANY SHALL PAY CASH IN LIEU
OF FRACTIONS WITH RESPECT TO THE WARRANTS BASED UPON THE FAIR MARKET VALUE OF
SUCH FRACTIONAL SHARES OF COMMON STOCK (WHICH SHALL BE THE CLOSING PRICE OF SUCH
SHARES ON THE EXCHANGE OR MARKET ON WHICH THE COMMON STOCK IS THEN TRADED) AT
THE TIME OF EXERCISE OF THIS WARRANT.


(E)           IN THE EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY THIS
WARRANT, A CERTIFICATE OR CERTIFICATES FOR THE WARRANT SHARES SO PURCHASED,
REGISTERED IN THE NAME OF THE


 

2

--------------------------------------------------------------------------------


 


HOLDER, SHALL BE DELIVERED TO THE HOLDER WITHIN A REASONABLE TIME AFTER SUCH
RIGHTS SHALL HAVE BEEN SO EXERCISED. THE PERSON OR ENTITY IN WHOSE NAME ANY
CERTIFICATE FOR THE WARRANT SHARES IS ISSUED UPON EXERCISE OF THE RIGHTS
REPRESENTED BY THIS WARRANT SHALL FOR ALL PURPOSES BE DEEMED TO HAVE BECOME THE
HOLDER OF RECORD OF SUCH SHARES IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON
THE DATE ON WHICH THE WARRANT WAS SURRENDERED AND PAYMENT OF THE WARRANT PRICE
AND ANY APPLICABLE TAXES WAS MADE, IRRESPECTIVE OF THE DATE OF DELIVERY OF SUCH
CERTIFICATE, EXCEPT THAT, IF THE DATE OF SUCH SURRENDER AND PAYMENT IS A DATE
WHEN THE STOCK TRANSFER BOOKS OF THE COMPANY ARE CLOSED, SUCH PERSON SHALL BE
DEEMED TO HAVE BECOME THE HOLDER OF SUCH SHARES AT THE OPENING OF BUSINESS ON
THE NEXT SUCCEEDING DATE ON WHICH THE STOCK TRANSFER BOOKS ARE OPEN. THE COMPANY
SHALL PAY ANY AND ALL DOCUMENTARY STAMP OR SIMILAR ISSUE OR TRANSFER TAXES
PAYABLE IN RESPECT OF THE ISSUE OR DELIVERY OF SHARES OF COMMON STOCK ON
EXERCISE OF THIS WARRANT; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY ANY TAX THAT MAY BE PAYABLE IN RESPECT OF ANY ISSUANCE AND
DELIVERY OF WARRANT SHARES TO ANY PERSON OTHER THAN THE HOLDER OR WITH RESPECT
TO ANY INCOME TAX DUE BY THE HOLDER WITH RESPECT TO ANY WARRANT SHARES. “PERSON”
SHALL MEAN ANY NATURAL PERSON, CORPORATION, DIVISION OF A CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, JOINT VENTURE, ASSOCIATION,
COMPANY, ESTATE, UNINCORPORATED ORGANIZATION OR GOVERNMENT OR ANY AGENCY OR
POLITICAL SUBDIVISION THEREOF.


2.             DISPOSITION OF WARRANT SHARES AND WARRANT.


(A)           THE HOLDER HEREBY ACKNOWLEDGES THAT THIS WARRANT AND ANY WARRANT
SHARES PURCHASED PURSUANT HERETO ARE, AS OF THE DATE HEREOF, NOT REGISTERED: (I)
UNDER THE ACT ON THE GROUND THAT THE ISSUANCE OF THIS WARRANT IS EXEMPT FROM
REGISTRATION UNDER SECTION 4(2) OF THE ACT AS NOT INVOLVING ANY PUBLIC OFFERING
OR (II) UNDER ANY APPLICABLE STATE SECURITIES LAW BECAUSE THE ISSUANCE OF THIS
WARRANT DOES NOT INVOLVE ANY PUBLIC OFFERING; AND THAT THE COMPANY’S RELIANCE ON
THE SECTION 4(2) EXEMPTION OF THE ACT AND UNDER APPLICABLE STATE SECURITIES LAWS
IS PREDICATED IN PART ON THE REPRESENTATIONS HEREBY MADE TO THE COMPANY BY THE
HOLDER THAT IT IS ACQUIRING THIS WARRANT AND WILL ACQUIRE THE WARRANT SHARES FOR
INVESTMENT FOR ITS OWN ACCOUNT, WITH NO PRESENT INTENTION OF DIVIDING ITS
PARTICIPATION WITH OTHERS OR RESELLING OR OTHERWISE DISTRIBUTING THE SAME,
SUBJECT, NEVERTHELESS, TO ANY REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS
PROPERTY SHALL AT ALL TIMES BE WITHIN ITS CONTROL.

The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or the Warrant Shares, except pursuant to an effective
registration statement under the Act, unless and until it shall first have given
notice to the Company describing such sale or transfer and furnished to the
Company either (i) an opinion of counsel for the Company, which the Company
shall obtain at its own expense, to the effect that the proposed sale or
transfer may be made without registration under the Act and without registration
or qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.


(B)           IF, AT THE TIME OF ISSUANCE OF THE SHARES ISSUABLE UPON EXERCISE
OF THIS WARRANT, NO REGISTRATION STATEMENT IS IN EFFECT WITH RESPECT TO SUCH
SHARES UNDER APPLICABLE PROVISIONS OF THE ACT, THE COMPANY MAY AT ITS ELECTION
REQUIRE THAT THE HOLDER PROVIDE THE COMPANY WITH WRITTEN RECONFIRMATION OF THE
HOLDER’S INVESTMENT INTENT AND THAT ANY STOCK


 

3

--------------------------------------------------------------------------------


 


CERTIFICATE DELIVERED TO THE HOLDER OF A SURRENDERED WARRANT SHALL BEAR A LEGEND
READING SUBSTANTIALLY AS FOLLOWS:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”

In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.


3.             RESERVATION OF SHARES.  THE COMPANY HEREBY AGREES THAT AT ALL
TIMES THERE SHALL BE RESERVED FOR ISSUANCE UPON THE EXERCISE OF THIS WARRANT
SUCH NUMBER OF SHARES OF ITS COMMON STOCK AS SHALL BE REQUIRED FOR ISSUANCE UPON
EXERCISE OF THIS WARRANT. THE COMPANY FURTHER AGREES THAT ALL SHARES WHICH MAY
BE ISSUED UPON THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT WILL BE
DULY AUTHORIZED AND WILL, UPON ISSUANCE AND AGAINST PAYMENT OF THE WARRANT PRICE
THEREFOR, BE VALIDLY ISSUED, FULLY PAID AND NON ASSESSABLE, FREE FROM ALL TAXES,
LIENS, CHARGES AND PREEMPTIVE RIGHTS WITH RESPECT TO THE ISSUANCE THEREOF, OTHER
THAN TAXES, IF ANY, IN RESPECT OF ANY TRANSFER OCCURRING CONTEMPORANEOUSLY WITH
SUCH ISSUANCE AND OTHER THAN TRANSFER RESTRICTIONS IMPOSED BY FEDERAL AND STATE
SECURITIES LAWS.


4.             EXCHANGE, TRANSFER OR ASSIGNMENT OF WARRANT.  THIS WARRANT IS
EXCHANGEABLE, WITHOUT EXPENSE, AT THE OPTION OF THE HOLDER, UPON PRESENTATION
AND SURRENDER HEREOF TO THE COMPANY OR AT THE OFFICE OF ITS STOCK TRANSFER
AGENT, IF ANY, FOR OTHER WARRANTS OF DIFFERENT DENOMINATIONS, ENTITLING THE
HOLDER OR HOLDERS THEREOF TO PURCHASE IN THE AGGREGATE THE SAME NUMBER OF SHARES
OF COMMON STOCK PURCHASABLE HEREUNDER. UPON SURRENDER OF THIS WARRANT TO THE
COMPANY OR AT THE OFFICE OF ITS STOCK TRANSFER AGENT, IF ANY, WITH AN
APPROPRIATE INSTRUMENT OF ASSIGNMENT DULY EXECUTED AND FUNDS SUFFICIENT TO PAY
ANY TRANSFER TAX, THE COMPANY SHALL, WITHOUT CHARGE, EXECUTE AND DELIVER A NEW
WARRANT IN THE NAME OF THE ASSIGNEE NAMED IN SUCH INSTRUMENT OF ASSIGNMENT AND
THIS WARRANT SHALL PROMPTLY BE CANCELED. THIS WARRANT MAY BE DIVIDED OR COMBINED
WITH OTHER WARRANTS THAT CARRY THE SAME RIGHTS UPON PRESENTATION HEREOF AT THE
OFFICE OF THE COMPANY OR AT THE OFFICE OF ITS STOCK TRANSFER AGENT, IF ANY,
TOGETHER WITH A WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS IN WHICH
NEW WARRANTS ARE TO BE ISSUED AND SIGNED BY THE HOLDER HEREOF.


5.             CAPITAL ADJUSTMENTS.  THIS WARRANT IS SUBJECT TO THE FOLLOWING
FURTHER PROVISIONS:


(A)           IF ANY RECAPITALIZATION OF THE COMPANY OR RECLASSIFICATION OF ITS
COMMON STOCK OR ANY MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH A
PERSON, OR THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS OR OF ANY SUCCESSOR CORPORATION’S ASSETS TO ANY PERSON (ANY SUCH PERSON
BEING INCLUDED WITHIN THE MEANING OF THE TERM “SUCCESSOR CORPORATION”) SHALL BE
EFFECTED, AT ANY TIME WHILE THIS WARRANT REMAINS OUTSTANDING AND


 

4

--------------------------------------------------------------------------------


 


UNEXPIRED, THEN, AS A CONDITION OF SUCH RECAPITALIZATION, RECLASSIFICATION,
MERGER, CONSOLIDATION, SALE OR TRANSFER, LAWFUL AND ADEQUATE PROVISION SHALL BE
MADE WHEREBY THE HOLDER OF THIS WARRANT THEREAFTER SHALL HAVE THE RIGHT TO
RECEIVE UPON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AND IN LIEU OF THE
SHARES OF COMMON STOCK IMMEDIATELY THERETOFORE ISSUABLE UPON THE EXERCISE OF
THIS WARRANT, SUCH SHARES OF CAPITAL STOCK, SECURITIES OR OTHER PROPERTY AS MAY
BE ISSUED OR PAYABLE WITH RESPECT TO OR IN EXCHANGE FOR A NUMBER OF OUTSTANDING
SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK IMMEDIATELY
THERETOFORE ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAD SUCH
RECAPITALIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION, SALE OR TRANSFER NOT
TAKEN PLACE, AND IN EACH SUCH CASE, THE TERMS OF THIS WARRANT SHALL BE
APPLICABLE TO THE SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY RECEIVABLE
UPON THE EXERCISE OF THIS WARRANT AFTER SUCH CONSUMMATION.


(B)           IF THE COMPANY AT ANY TIME WHILE THIS WARRANT REMAINS OUTSTANDING
AND UNEXPIRED SHALL SUBDIVIDE OR COMBINE ITS COMMON STOCK, THE NUMBER OF WARRANT
SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT AND THE WARRANT PRICE SHALL BE
PROPORTIONATELY ADJUSTED.


(C)           IF THE COMPANY AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING AND
UNEXPIRED SHALL ISSUE OR PAY THE HOLDERS OF ITS COMMON STOCK, OR TAKE A RECORD
OF THE HOLDERS OF ITS COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE,
A DIVIDEND PAYABLE IN, OR OTHER DISTRIBUTION OF, COMMON STOCK, THEN (I) THE
WARRANT PRICE SHALL BE ADJUSTED IN ACCORDANCE WITH SECTION 5(E) AND (II) THE
NUMBER OF WARRANT SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT SHALL BE
ADJUSTED TO THE NUMBER OF WARRANT SHARES THAT THE HOLDER WOULD HAVE OWNED
IMMEDIATELY FOLLOWING SUCH ACTION HAD THIS WARRANT BEEN EXERCISED IMMEDIATELY
PRIOR THERETO.


(D)           IF THE COMPANY SHALL AT ANY TIME AFTER THE DATE OF ISSUANCE OF
THIS WARRANT DISTRIBUTE TO ALL HOLDERS OF ITS COMMON STOCK ANY SHARES OF CAPITAL
STOCK OF THE COMPANY (OTHER THAN COMMON STOCK) OR EVIDENCES OF ITS INDEBTEDNESS
OR ASSETS (EXCLUDING CASH DIVIDENDS OR DISTRIBUTIONS PAID FROM RETAINED EARNINGS
OR CURRENT YEAR’S OR PRIOR YEAR’S EARNINGS OF THE COMPANY) OR RIGHTS OR WARRANTS
TO SUBSCRIBE FOR OR PURCHASE ANY OF ITS SECURITIES (EXCLUDING THOSE REFERRED TO
IN THE IMMEDIATELY PRECEDING PARAGRAPH) (ANY OF THE FOREGOING BEING HEREINAFTER
IN THIS PARAGRAPH CALLED THE “SECURITIES”), THEN IN EACH SUCH CASE, THE COMPANY
SHALL RESERVE SHARES OR OTHER UNITS OF SUCH SECURITIES FOR DISTRIBUTION TO THE
HOLDER UPON EXERCISE OF THIS WARRANT SO THAT, IN ADDITION TO THE SHARES OF THE
COMMON STOCK TO WHICH SUCH HOLDER IS ENTITLED, SUCH HOLDER WILL RECEIVE UPON
SUCH EXERCISE THE AMOUNT AND KIND OF SUCH SECURITIES WHICH SUCH HOLDER WOULD
HAVE RECEIVED IF THE HOLDER HAD, IMMEDIATELY PRIOR TO THE RECORD DATE FOR THE
DISTRIBUTION OF THE SECURITIES, EXERCISED THIS WARRANT.


(E)           WHENEVER THE NUMBER OF WARRANT SHARES PURCHASABLE UPON EXERCISE OF
THIS WARRANT IS ADJUSTED, AS HEREIN PROVIDED, THE WARRANT PRICE PAYABLE UPON THE
EXERCISE OF THIS WARRANT SHALL BE ADJUSTED TO THAT PRICE DETERMINED BY
MULTIPLYING THE WARRANT PRICE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY A FRACTION
(I) THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF WARRANT SHARES PURCHASABLE
UPON EXERCISE OF THIS WARRANT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT, AND (II) THE
DENOMINATOR OF WHICH SHALL BE THE NUMBER OF WARRANT SHARES PURCHASABLE UPON
EXERCISE OF THIS WARRANT IMMEDIATELY THEREAFTER.

 

5

--------------------------------------------------------------------------------


 


(F)            THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN
TIME FOR PURPOSES OF THE ADJUSTMENTS SET FORTH IN THIS SECTION 5 SHALL EXCLUDE
ANY SHARES THEN DIRECTLY OR INDIRECTLY HELD IN THE TREASURY OF THE COMPANY.


(G)           THE COMPANY SHALL NOT BE REQUIRED TO MAKE ANY ADJUSTMENT PURSUANT
TO THIS SECTION 5 IF THE AMOUNT OF SUCH ADJUSTMENT WOULD BE LESS THAN ONE
PERCENT (1%) OF THE WARRANT PRICE IN EFFECT IMMEDIATELY BEFORE THE EVENT THAT
WOULD OTHERWISE HAVE GIVEN RISE TO SUCH ADJUSTMENT. IN SUCH CASE, HOWEVER, ANY
ADJUSTMENT THAT WOULD OTHERWISE HAVE BEEN REQUIRED TO BE MADE SHALL BE MADE AT
THE TIME OF AND TOGETHER WITH THE NEXT SUBSEQUENT ADJUSTMENT WHICH, TOGETHER
WITH ANY ADJUSTMENT OR ADJUSTMENTS SO CARRIED FORWARD, SHALL AMOUNT TO NOT LESS
THAN ONE PERCENT (1%) OF THE WARRANT PRICE IN EFFECT IMMEDIATELY BEFORE THE
EVENT GIVING RISE TO SUCH NEXT SUBSEQUENT ADJUSTMENT.


(H)           FOLLOWING EACH COMPUTATION OR READJUSTMENT AS PROVIDED IN THIS
SECTION 5, THE NEW ADJUSTED WARRANT PRICE AND NUMBER OF WARRANT SHARES
PURCHASABLE UPON EXERCISE OF THIS WARRANT SHALL REMAIN IN EFFECT UNTIL A FURTHER
COMPUTATION OR READJUSTMENT THEREOF IS REQUIRED.

6.             Registration Rights.


(A)           IF, AT ANY TIME DURING THE 2 YEAR PERIOD COMMENCING ON THE DATE
HEREOF, THE COMPANY PROPOSES TO FILE A RESALE REGISTRATION STATEMENT UNDER THE
ACT WITH RESPECT TO AN OFFERING OF EQUITY SECURITIES OR SECURITIES EXERCISABLE
OR EXCHANGEABLE FOR, OR CONVERTIBLE INTO, EQUITY SECURITIES, BY THE COMPANY
SOLELY FOR THE ACCOUNT OF STOCKHOLDERS OF THE COMPANY, OTHER THAN A REGISTRATION
STATEMENT (I) FILED IN CONNECTION WITH ANY EMPLOYEE STOCK OPTION OR OTHER
BENEFIT PLAN, (II) FOR AN EXCHANGE OFFER OR OFFERING OF SECURITIES SOLELY TO THE
COMPANY’S EXISTING STOCKHOLDERS, (III) FOR AN OFFERING OF DEBT THAT IS
CONVERTIBLE INTO EQUITY SECURITIES OF THE COMPANY OR (IV) FOR A DIVIDEND
REINVESTMENT PLAN, THEN THE COMPANY SHALL (X) GIVE WRITTEN NOTICE OF SUCH
PROPOSED FILING TO THE HOLDER AS SOON AS PRACTICABLE BUT IN NO EVENT LESS THAN
TWENTY (20) DAYS BEFORE THE ANTICIPATED FILING DATE, WHICH NOTICE SHALL DESCRIBE
THE AMOUNT AND TYPE OF SECURITIES TO BE INCLUDED IN SUCH OFFERING, THE INTENDED
METHOD(S) OF DISTRIBUTION, AND THE NAME OF THE PROPOSED MANAGING UNDERWRITER OR
UNDERWRITERS, IF ANY, OF THE OFFERING, AND (Y) SUBJECT TO SECTION 6(B) BELOW,
OFFER TO THE HOLDER IN SUCH NOTICE THE OPPORTUNITY TO REGISTER THE SALE OF SUCH
NUMBER OF WARRANT SHARES (THE “REGISTRABLE SECURITIES”) AS THE HOLDER MAY
REQUEST IN WRITING WITHIN FIVE (5) DAYS FOLLOWING RECEIPT OF SUCH NOTICE (A
“RESALE REGISTRATION STATEMENT”). SUBJECT TO SECTION 6(B) BELOW, THE COMPANY
SHALL CAUSE SUCH REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH REGISTRATION AND
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE MANAGING UNDERWRITER OR
UNDERWRITERS OF A PROPOSED UNDERWRITTEN OFFERING TO PERMIT THE REGISTRABLE
SECURITIES REQUESTED TO BE INCLUDED IN A RESALE REGISTRATION STATEMENT, ON THE
SAME TERMS AND CONDITIONS AS ANY SIMILAR SECURITIES OF THE COMPANY TO BE SOLD BY
STOCKHOLDERS OF THE COMPANY, AND TO PERMIT THE SALE OR OTHER DISPOSITION OF SUCH
REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD(S) OF DISTRIBUTION
THEREOF. IF THE HOLDER PROPOSES TO DISTRIBUTE ANY REGISTRABLE SECURITIES THROUGH
A RESALE REGISTRATION STATEMENT THAT INVOLVES AN UNDERWRITER OR UNDERWRITERS,
THE HOLDER SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE
UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH RESALE REGISTRATION STATEMENT.


(B)           NOTWITHSTANDING THE FOREGOING, IF (I) THE MANAGING UNDERWRITER OF
A PROPOSED UNDERWRITTEN OFFERING, (II) A PLACEMENT AGENT OR (III) THE COMPANY
DETERMINES THAT THE


 

6

--------------------------------------------------------------------------------


 


INCLUSION OF ALL REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN A RESALE
REGISTRATION STATEMENT WOULD ADVERSELY AFFECT SUCH OFFERING, THE COMPANY MAY, IN
ITS DISCRETION, LIMIT THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN
SUCH OFFERING. FURTHERMORE, IN THE EVENT THE COMPANY IS ADVISED BY THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY APPLICABLE SELF-REGULATORY OR STATE
SECURITIES AGENCY, THAT THE INCLUSION OF ANY REGISTRABLE SECURITIES WILL
PREVENT, PRECLUDE OR MATERIALLY DELAY THE EFFECTIVENESS OF A REGISTRATION
STATEMENT FILED, THE COMPANY MAY AMEND SUCH REGISTRATION STATEMENT TO EXCLUDE
THE REGISTRABLE SECURITIES WITHOUT THEREBY INCURRING ANY LIABILITY TO THE
HOLDER.

7.             Notice to Holder.


(A)           IN CASE:


(I)            THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON
STOCK (OR OTHER STOCK OR SECURITIES AT THE TIME RECEIVABLE UPON THE EXERCISE OF
THIS WARRANT) FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE ANY DIVIDEND (OTHER
THAN A CASH DIVIDEND PAYABLE OUT OF EARNED SURPLUS OF THE COMPANY) OR OTHER
DISTRIBUTION, OR ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY SHARES OF STOCK OF
ANY CLASS OR ANY OTHER SECURITIES, OR TO RECEIVE ANY OTHER RIGHT;


(II)           OF ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY
RECLASSIFICATION OF THE CAPITAL STOCK OF THE COMPANY, ANY CONSOLIDATION WITH OR
MERGER OF THE COMPANY INTO ANOTHER PERSON, OR ANY CONVEYANCE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANOTHER PERSON; OR


(III)          OF ANY VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING-UP OF THE
COMPANY;

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up.  Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action, provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.


(B)           WHENEVER ANY ADJUSTMENT SHALL BE MADE PURSUANT TO SECTION 5
HEREOF, THE COMPANY SHALL PROMPTLY MAKE A CERTIFICATE SIGNED BY ITS CHAIRMAN,
CHIEF EXECUTIVE OFFICER, PRESIDENT, VICE PRESIDENT, CHIEF FINANCIAL OFFICER OR
TREASURER, SETTING FORTH IN REASONABLE DETAIL THE EVENT REQUIRING THE
ADJUSTMENT, THE AMOUNT OF THE ADJUSTMENT, THE METHOD BY WHICH SUCH ADJUSTMENT
WAS CALCULATED AND THE WARRANT PRICE AND NUMBER OF WARRANT SHARES PURCHASABLE
UPON EXERCISE OF THIS WARRANT AFTER GIVING EFFECT TO SUCH ADJUSTMENT, AND SHALL
PROMPTLY CAUSE


 

7

--------------------------------------------------------------------------------


 


COPIES OF SUCH CERTIFICATE TO BE MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID)
TO THE HOLDER OF THIS WARRANT.


8.             LOSS, THEFT, DESTRUCTION OR MUTILATION.  UPON RECEIPT BY THE
COMPANY OF EVIDENCE SATISFACTORY TO IT, IN THE EXERCISE OF ITS REASONABLE
DISCRETION, OF THE OWNERSHIP AND THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
THIS WARRANT AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY
REASONABLY SATISFACTORY TO THE COMPANY AND, IN THE CASE OF MUTILATION, UPON
SURRENDER AND CANCELLATION HEREOF, THE COMPANY WILL EXECUTE AND DELIVER IN LIEU
HEREOF, WITHOUT EXPENSE TO THE HOLDER, A NEW WARRANT OF LIKE TENOR DATED THE
DATE HEREOF.


9.             WARRANT HOLDER NOT A STOCKHOLDER.  THE HOLDER OF THIS WARRANT, AS
SUCH, SHALL NOT BE ENTITLED BY REASON OF THIS WARRANT TO ANY RIGHTS WHATSOEVER
AS A STOCKHOLDER OF THE COMPANY.


10.           NOTICES.  ANY NOTICE REQUIRED OR CONTEMPLATED BY THIS WARRANT
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF TRANSMITTED BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, TO THE COMPANY AT ITS PRINCIPAL EXECUTIVE
OFFICES: 11742 STONEGATE CIRCLE, OMAHA, NEBRASKA 68164, ATTENTION: CHIEF
EXECUTIVE OFFICER, OR TO THE HOLDER AT THE NAME AND ADDRESS SET FORTH IN THE
WARRANT REGISTER MAINTAINED BY THE COMPANY.


11.           CHOICE OF LAW. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


12.           JURISDICTION AND VENUE.  THE COMPANY AND THE HOLDER, BY ITS
ACCEPTANCE HEREOF, HEREBY AGREE THAT ANY DISPUTE WHICH MAY ARISE BETWEEN THEM
ARISING OUT OF OR IN CONNECTION WITH THIS WARRANT SHALL BE ADJUDICATED BEFORE A
COURT LOCATED IN LAS VEGAS, NEVADA, AND THEY HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF NEVADA LOCATED IN
LAS VEGAS WITH RESPECT TO ANY ACTION OR LEGAL PROCEEDING COMMENCED BY ANY PARTY,
AND IRREVOCABLY WAIVE ANY OBJECTION THEY NOW OR HEREAFTER MAY HAVE RESPECTING
THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR RESPECTING
THE FACT THAT SUCH COURT IS AN INCONVENIENT FORUM, RELATING TO OR ARISING OUT OF
THIS WARRANT OR ANY ACTS OR OMISSIONS RELATING TO THE SALE OF THE SECURITIES
HEREUNDER, AND CONSENT TO THE SERVICE OF PROCESS IN ANY SUCH ACTION OR LEGAL
PROCEEDING BY MEANS OF REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, IN CARE OF THE ADDRESS SET FORTH HEREIN OR SUCH OTHER ADDRESS
AS EITHER PARTY SHALL FURNISH IN WRITING TO THE OTHER.

[Signature Page Follows]

 

 

8

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this
      day of November, 2007.

 

KEYON COMMUNICATIONS HOLDINGS, INC.

 

 

 

By:

 

 

 

Name: Jonathan Snyder

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

FORM OF EXERCISE
(to be executed by the registered holder hereof)

1.             The undersigned hereby elects to purchase              Warrant
Shares pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

2.             Payment shall take the form of (check applicable box):

                o in lawful money of the United States; or

                o the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 1(b), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
1(b).

3.             Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:

 

 

 

 

 

 

4.             The Warrant Shares shall be delivered by physical delivery of a
certificate to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.             The undersigned is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity or Person:

 

Signature of Authorized Signatory of Investing Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Date:

 

 

--------------------------------------------------------------------------------

 